Title: From George Washington to Brigadier General Alexander McDougall, 10 May 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Morris Town. 10th May 1777.

So little room is left for doubting the Enemy’s designs are up the North River, that (notwithstanding proper Preparations for such an Event have been the frequent Subject of my Letters to you, which I am assured will claim a just share of your serious Attention) I can not help writing again on this head—Let me therefore, in order that no Measure for Defence may be left untried, desire you to consult with Genl George Clinton, view the Passes thro’ the Mountains on each side of the River, examine the Approaches to the Forts, the Heights that are near to them, and immediately set about such farther Works as may render any Attempt to wrest them out of our hands extremely difficult, if not totally impossible—I will suggest this Idea. Altho’ every Place within the reach of the Forts are rendered as strong as Art can make them, yet the Enemy (knowing this) may land below, and take a Route, which is not provided for—I would have you guard against any such Possibility—The Continental Troops can not be better employed, during their stay with you, than in completing these Works.
The Forts and Places nearest to them, should claim your first Regard. That no time may be lost in doing this, for want of Intrenching-tools, you must procure them at any Rate, and of any Persons.
The French Gentlemen that came last from Boston, tell me that they ordered their Baggage to follow them—One of them in particular, Monsr Danmours, has, among his, some Papers of Importance, which he wishes may run no risk of being lost—I must beg the favour of you to order an Escort to attend the persons, who have it in charge, as far as Pompton; and write by them to Genl Heard, stationed there, to forward it to this place under an equal one. I am, Dear Sir, Yr most Obed. Sert

Go: Washington

